DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation "the coating hood".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the coating tunnel” and has examined accordingly.  Claims 2-3 and 7 are rejected based on their dependency.
Claim 7 recites an exhaust which Applicant has explained is a blower.  However, one or more blowers are already claimed in claim 1.  In order to expedite examination, Examiner has assumed that the exhaust of claim 7 may be one of the one or more blowers previously recited in claim 1 and has examined accordingly.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims recites the limitation “the inlet” and “the outlet” at first recitation thereof.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to previously recite “a housing with a coating tunnel having an inlet and an outlet” and has examined accordingly.  
Claim 17 recites “a last loop”.  However, it is not clear what loop this is meant to refer to or if it is supposed to included as part of the claimed invention.    Examiner has assumed that the “a last loop” is meant to correspond to “one primary loop” and has examined accordingly.  
Correction and/clarification is requested.

Claim Interpretation
Applicant continues to be reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Specifically, Examiner notes the following:  Applicants claimed invention uses “open” language to describe the overall apparatus and the features of the half open loop. So, while the claims may explicitly recite the following limitations, they do not overcome the relied upon prior art which also includes these features as broadly claimed.   Most notably the apparatus as a whole as claimed comprises a set of features and the half loop as claimed comprises a set of features.  Applicant’s selected claim configuration does not necessarily limit either to only the claimed features.
Additionally, Examiner notes the terms “loop” and “circuit”, which have been used in the claim language to describe features of the claimed invention.  Examiner notes that no enclosing or other physical structure (e.g. a pipe) is explicitly claimed with respect to either of these features.  Therefore, each has been broadly interpreted as a desired flow of gas that the claimed and disclosed structures are functionally capable of providing.  Also see below in the prior art rejection regarding intended use.  
As previously set expressed to Applicant and Applicant’s representative,  if Applicant intends to claim a half open loop consisting of only certain particularly recited structures, the following claim construction is recommended…”the half open loop consisting of…”. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 16 recites “one primary loop”.  Since the claim preamble uses the transitional phrase “comprising” and then list elements thereof, Examiner has interpreted the claimed invention as including at least “one primary loop” but the feature has not been interpreted as necessarily limiting any other feature(s) that might be included as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,389,234 to Lindner in view of U.S. Patent No. 4,879,970 to Barkalow et al. and U.S. Patent No. 5,599,369 to Townsend et al.
Regarding claim 1:  In Figs. 3-8, e.g., Lindner discloses a coating apparatus substantially as claimed and capable of applying a coating on glass containers (112) with a chemical compound comprising (NOTE: open claim language --  use of comprising as a transitional phrase means the prior art is not limited to having these structures):  a housing (110) with a coating tunnel (inner volume of housing); a conveyor belt (111) to move the containers through the coating tunnel from an inlet (side near 116) where uncoated containers may enter to an outlet (side near 118) of said coating tunnel where coated containers may leave; one or more primary loops (A) capable of circulating carrier gas or air loaded with a coating component, said primary loop being a circuit comprising a feed point (228 ) for the coating compound; and an additional loop consisting of a half open loop (C), said half open loop having a beginning and an end (see anotated figure below) and comprising at least one exhaust (e.g. 178 and 176) and one blow slot (188), said half open loop starting at said outlet going from said outlet where containers leave the tunnel to said inlet of the coating tunnel where uncoated containers enter the tunnel where said half open loop ends, which half open loop is a carrier of  gas or air introduced by said blow slot which is capable of being enriched with the coating compound which enters once (e.g., 188) and leaves twice (e.g. 178 and 176) the coating tunnel a, making a 180 degree turn (i.e. reversing direction between 176 and 166, the beginning and end of said half loop having no common point going from the outlet where the containers leave to the inlet of the coating tunnel where uncoated containers enter (if the area leading into the tunnel around 188 is taken as the half loop entrance and the area leaving the tunnel around 178 before 206 as the outlet, they have no common point; also see annotated figured below), and wherein said half open loop is capable of transporting air enriched with coating compound still present in a carrier gas (i.e. pressurized air) from the outlet of the coating tunnel to the inlet of the coating tunnel such that at least a part of an non-used coating compound from the outlet of the coating tunnel may re-enter the coating tunnel at the beginning of the tunnel for reuse.  Note:  regarding the intended use of the claimed apparatus, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Additionally, with claim 1, the half open loop is a separately claimed structure from the primary loop or the recirculating loop.  It follows that it is not a primary or recirculating loop.  Examiner also notes that the similar to the half open loop, the primary loop and the recirculating loop are recited using open (if not optional) claim language.   
Finally, the apparatus may include one or more blowers (e.g., 206, 212, 218, 223-224 and 226).  
However, Lindner et al. fails to suggest a fresh air inlet for introducing fresh air into the coating tunnel, said fresh air inlet being in proximity of the outlet of the coating tunnel, before the outlet of the coating tunnel.
Barkalow et al. disclose providing a similar coating apparatus comprising a fresh air inlet (Figs. 4-6, 398, wherein the fresh air is provided via blower 394) for introducing fresh air into the coating tunnel, said fresh air inlet being in proximity of the outlet of the coating tunnel, before the outlet of the coating tunnel (as it is provided between an inlet and an outlet) for the purpose of minimizing unwanted deposition and/or accumulation of coating compound on the threads or neck of containers being coated (see, e.g., column 10, row 61 through column 11, row 43).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a fresh air inlet for introducing fresh air into the coating tunnel, said fresh air inlet being in proximity of the outlet of the coating tunnel, before the outlet of the coating tunnel in Lindner et al. in order to minimize unwanted deposition and/or accumulation of coating compound on the threads or neck of containers being coated as taught by Barkalow et al.
Lindner et al. further fails to teach that the gas or air that is flowing in the half loop after entering the tunnel once and exiting the tunnel twice is not designed to reenter the tunnel via the half open loop.  
In order to further control vapor flow within a coating tunnel in a similar coating apparatus, Townshend et al. disclose gas leaving an outlet of the tunnel may be recycled back into the tunnel OR it may be exhausted altogether for the purpose of, inter alia, providing a uniform coating thickness on glass containers to be coated while also requiring less coating compound (see, e.g., column 5, rows 34-63).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided gas or air that is flowing in the half loop after entering the tunnel once and exiting the tunnel twice is not designed to reenter the tunnel via the half open loop in modified Lindner et al. in order to provide a uniform coating thickness on glass containers to be coated while also requiring less coating compound as taught by Townshend et al.  
With respect to claim 2-3, one or more recirculation loops (B) are positioned after the primary loop (A) and before the half open loop (C), the latter (i.e. the half open loop) going from the outlet to the inlet of the coating tunnel.
With respect to claim 7, the modified half open loop of Lindner et al., comprises at least at least one exhaust (e.g. 62 in Townsend) at its end.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,431,692 to Hoffman et al.
With respect to claim 16, in Figs. 1 and 2, Hoffman et al. disclose a coating apparatus capable of coating on glass containers with a chemical compound, the apparatus comprising:  a housing (12) with a coating tunnel (inner volume of housing 12) having an inlet (right side) and an outlet (left side)[alternatively, the housing can be interpreted as the room or building housing the claimed apparatus]; a conveyor belt (10) moving the containers through the coating tunnel; one primary loop (i.e. fluid flow) that is a circuit that comprises a feed point (e.g., ) capable of feeding a coating compound such that the one primary loop is capable of circulating carrier gas or air loaded with the coating compound; an air inlet having a blow slot () in proximity to the outlet of the coating tunnel before the outlet of the coating tunnel such that the air inlet is between the outlet and the last loop/the primary loop in direction of conveyance of the glass containers such that it is capable of introducing fresh air enriched with at least part of the gas comprising the coating generating compound into a half open loop; wherein said half open loop (i.e. fluid flow) beginning from said outlet (i.e. arranged closer to a side of the tunnel in proximity to the outlet than the inlet) and ending to the inlet (i.e. arranged closer to a side of the tunnel in proximity to the inlet than the outlet) of the coating tunnel, is configured to (i.e. capable of) transporting fresh air enriched with the coating compound and carrier gas from the outlet to the inlet of the coating tunnel, such that any non-used coating compound from the outlet of the coating tunnel may re-enter the coating tunnel at the beginning of the tunnel for re-use.
Regarding the claimed intended uses, which Hoffman is capable of, Examiner notes that the court has ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 17, in Figs. 1 and 2, Hoffman et al. disclose a coating apparatus capable of coating on glass containers with a chemical compound, the apparatus comprising:  a housing (12) with a coating tunnel (inner volume of housing 12) having an inlet (right side) and an outlet (left side) [alternatively, the housing can be interpreted as the room or building housing the claimed apparatus]; a conveyor belt (10) moving the containers through the coating tunnel; one primary loop (i.e. fluid flow) that is a circuit that comprises a feed point (e.g., ) capable of feeding a coating compound and the one primary loop is capable of circulating carrier gas or air loaded with the coating compound; and a half open loop (i.e. fluid flow) beginning from said outlet (i.e. arranged closer to a side of the tunnel in proximity to the outlet than the inlet) and ending to the inlet (i.e. arranged closer to a side of the tunnel in proximity to the inlet than the outlet) of the coating tunnel, wherein the half open loop is capable of transporting fresh air enriched with the coating compound and carrier gas from the outlet to the inlet of the coating tunnel.
Regarding the claimed intended uses, which Hoffman is capable of, Examiner notes that the court has ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Response to Arguments
See above for modified claim rejection addressing the amended claim language.  Prior art references Hoffman et al., Barkalow et al. and Townsend et al. are now relied upon to address amended claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/            Primary Examiner, Art Unit 1716